LEAVE OF ABSENCE AGREEMENT

THIS LEAVE OF ABSENCE AGREEMENT (this “Agreement”) is made and entered into
effective as of January 4, 2007, (the “Effective Date”), by and between Cortex
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Dr Gary
Rogers, an employee of the Company (“Dr. Rogers”).

In consideration of the mutual covenants and agreements hereinafter set forth,
the parties to this Agreement agree as follows:

 

  1. Leave of Absence, Consulting.

(a) Leave of Absence. Dr. Rogers has requested, and the Company hereby grants, a
three month leave of absence from his full-time employment, commencing
January 4, 2007, and ending March 31, 2007, subject to the conditions of this
Agreement.

(b) Services. During his leave of absence, Dr. Rogers shall continue to provide
to the Company services relating to (i) ongoing prosecution of patent
applications, (ii) evaluation and drafting of new patent applications, (iii) the
Company’s medicinal chemistry activities, and (iv) evaluation of in-licensing
opportunities. The priority for the Company will be to assure that patent
evaluation, drafting and prosecution will be completed in a timely manner. If
Dr. Rogers has limited availability, the patent issues should always prevail
over work on the chemistry.

(c) Time Commitment. Dr. Rogers shall render such services at such times as
mutually and reasonably agreed upon between the Company and Dr. Rogers, provided
that (i) Dr. Rogers shall provide at least ten (10) hours of service per week
and the Company shall not require more than twenty (20) hours of service per
week without prior written agreement between both parties. Dr. Rogers will send
a completed timesheet electronically every two weeks to Dr. Varney outlining the
hours and details of services provided.

(d) Payment. During his leave of absence, the Company will continue to pay
Dr. Rogers an amount equal to his current base salary by debiting his accrued
paid time off for each day of leave up to the total accrued days at the
beginning of the leave of absence. As of the date hereof, Dr. Rogers has 71.88
days of paid time off accrued. For each day of work (defined as 8 hours) that
Dr. Rogers performs services under this Agreement, the Company will pay
Dr. Rogers an amount equal to one day of his current base salary without
debiting his accrued paid time off.

(e) Other Benefits. During his leave of absence, Dr. Rogers shall not be
entitled to any employee benefits, including without limitation, paid time off
and holiday pay. However, group benefits for himself and any applicable
dependents under the Company’s group medical, dental, vision, life, and
disability insurance shall remain in full force during the duration of this
agreement.

(f) Reimbursement of Expenses. Dr. Rogers shall be reimbursed for all reasonable
out-of-pocket expenses incurred by him in rendering services hereunder,
including travel expenses if travel is requested by the Company, provided that
the incurrence of such expenses over $1,000 has received the prior written
approval of the Company. Dr. Rogers shall be reimbursed within thirty (30) days
of the submission of an expense report in which adequate support is provided for
the expenses to be reimbursed.



--------------------------------------------------------------------------------

(g) Option Vesting. Dr. Rogers’ options to purchase Company stock shall continue
in force and shall continue to vest during Dr. Rogers’ leave of absence.

(f) Workplace and Materials. Dr. Rogers shall maintain a safe and healthful
workspace in which to render the services contemplated by this Agreement. The
Company shall allow Dr. Rogers the use of a company owned laptop computer and
Blackberry and access to email. Dr. Rogers shall keep the Company generally
informed of his availability, and shall maintain contact with the Company by
phone and email.

 

  2. After Leave of Absence.

(a) Notice from Dr. Rogers. On or before March 1, 2007, Dr. Rogers shall notify
the Company of his intent to return to full-time employment, or to formally
resign from employment with the Company as of March 31, 2007. If Dr. Rogers does
not provide such notice, he will be deemed to resign on March 31, 2007.

(b) Return to Full-Time Employment. If Dr. Rogers elects to return to full-time
employment, the Company agrees to employ him at an appropriate position and with
compensation commensurate with the Company’s needs and Dr. Rogers’ experience
and responsibility. The Company does not guarantee that Dr. Rogers will be
reinstated to the same or a comparable position, or have equivalent
compensation, on his return from leave as he held and received prior to his
leave. Any such employment shall be at-will. However, if Cortex has to implement
staff reductions due to financial difficulties, the Company may decide not to
reinstate Dr Rogers.

(c) No Return to Full-Time Employment, Continuing Consulting. If Dr. Rogers
resigns effective March 31, 2007, he shall be paid any remaining unused paid
time off pay in a lump sum, and he shall continue to provide the consulting
services described above through December 31, 2007, or later by mutual
agreement. As compensation for such consulting, Dr. Rogers shall be paid at the
rate of one hundred and twenty five dollars ($125) per hour. Such compensation
will be paid monthly. At such time, Dr. Rogers shall execute a customary
Consulting Agreement, which shall include confidentiality and invention
assignment provisions. Dr. Rogers’ options to purchase Company stock shall
continue in force and shall continue to vest during Dr. Rogers’ consulting,
provided however that Dr. Rogers acknowledges that any exercise of an incentive
stock option more than three months following his resignation shall be treated,
for tax purposes, as a non-qualified stock option.

 

  3. Miscellaneous.

(a) Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given or made pursuant to this Agreement shall be in
writing and shall be deemed to have been duly given if sent by recognized
international courier, or facsimile confirmed by first class mail, to the
following addresses:

 

  (i) If to the Company, to:

Cortex Pharmaceuticals, Inc.

15231 Barranca Parkway

Irvine, California 92618

Attention: Chief Operating Officer

Facsimile: 949 727 3657

 

2



--------------------------------------------------------------------------------

  (ii) If to Dr. Rogers, to:

Address:

Facsimile:

Any Notice shall be deemed duly given when received by the addressee thereof,
provided that any Notice sent by recognized international courier shall be
deemed to have been duly two business days from the date sent, unless sooner
received. Any of the parties to this Agreement may from time to time change its
address for receiving Notices by giving written Notice thereof in the manner set
forth above.

(b) Entire Agreement. Any existing agreements between the parties concerning the
ownership of discoveries, protection of trade secrets, or other intellectual
property rights shall remain in force by their terms. To the extent this
Agreement conflicts with any existing agreement between the parties concerning
the terms of Dr. Rogers’ employment, this Agreement shall control. This
Agreement otherwise contains the sole and entire agreement and understanding of
the parties with respect to the entire subject matter of this Agreement, and any
and all prior discussions, negotiations, commitments and understandings, whether
oral or otherwise, relating to the subject matter of this Agreement are hereby
merged herein. No representations, oral or otherwise, express or implied, other
than those contained in this Agreement, have been relied upon by any party to
this Agreement.

(c) Arbitration. Any dispute arising under this Agreement shall be resolved
exclusively by final and binding arbitration under the auspices of the American
Arbitration Association (or such other arbitrator as the parties may agree upon)
in Orange County, California, in accordance with the current rules of the AAA
for employment disputes and applicable California law. Both parties understand
that they are waiving the right to trial by judge or jury in Superior Court.

IN WITNESS WHEREOF, this Agreement has been made and entered into as of the date
and year first above written.

 

“Company” Cortex Pharmaceuticals, Inc.

/s/ Mark A. Varney

Mark Varney, Ph.D., Chief Operating and Chief Scientific Officer “Dr. Rogers”

/s/ Gary A. Rogers

Gary Rogers, Ph.D.

 

3